DETAILED ACTION
This Office Action is in response to communication on March 8, 2021 and June 4, 2021.
Claims 27 and 35 were cancelled in the amendment filed on March 8, 2021.
Claims 41 and 42 were newly added in the amendment filed on March 8, 2021.
Claims 24, 33, 41 and 42 were cancelled in the Examiner’s Amendment.
Claims 21, 25, 30 and 38 are amended in the Examiner’s Amendment.
Claims 21-23, 25-26, 28-32, 34 and 36-40 have been examined.

Examiner's Note
Terminal Disclaimer filed on March 8, 2021 overcomes the double patenting rejection.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by J. Scott Karen (Reg. No. 58,665) on June 4, 2021.

The application has been amended as follows: 
In the claim:
Please cancel claims 24, 33, 41 and 42 without prejudice or disclaimer.
Please amend claims 21, 25, 30 and 38 as indicated below.
This listing of claims will replace all prior versions, and listings, of claims in the application.
1–20.	(Canceled)
21.	(Currently Amended) A method for a control panel of a security or automation system, comprising:
receiving, from a device associated with a first user of the security or automation system, a communication request indicating a message to be communicated to a second user of the security or automation system, wherein the communication request comprises a scenario for a delivery of the message and one or more personalization parameters, wherein the scenario for the delivery of the message is a presence of the second user proximate to the control panel;
generating the message according to the scenario and the one or more personalization parameters indicated in the communication request;
retrieving, from a remote server, information associated with the one or more personalization parameters, wherein generating the message is based at least in part on retrieving the information;
sounding a notification indicating the communication request when the control panel determines an occurrence of the scenario for the delivery of the message;
determining the presence of the second user proximate to the control panel by tracking a device associated with the second user, wherein sounding the notification is based at least in part on determining the presence of the second user; and
delivering the message to the second user based at least in part on generating the message and sounding the notification.
22.	(Previously Presented) The method of claim 21, further comprising:
providing a confirmation of the delivery to the first user based at least in part on delivering the message to the second user.
23.	(Previously Presented) The method of claim 21, further comprising:
displaying, at the control panel, a list of response messages after delivering the message to the second user; and
communicating a response message from the list of response messages to the device associated with the first user based at least in part on the second user selecting the response message.
24.	(Canceled).
25.	(Currently Amended) The method of claim [[24]] 21, further comprising:
determining an identity of the second user proximate to the control panel using one or more facial recognition techniques; and
authenticating the second user as an intended recipient of the message based at least in part on determining the identity of the second user.
26.	(Previously Presented) The method of claim 21, wherein the scenario for the delivery of the message corresponds to starting an appliance.
27.	(Canceled)

29.	(Previously Presented) The method of claim 21, wherein the one or more personalization parameters indicate background music to be played while delivering the message, a voice option for delivering the message, a volume level for delivering the message, or a font for delivering the message.
30.	(Currently Amended) An apparatus for a security or automation system, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory, the instructions being executable by the processor to:
receive, from a device associated with a first user of the security or automation system, a communication request indicating a message to be communicated to a second user of the security or automation system, wherein the communication request comprises a scenario for a delivery of the message and one or more personalization parameters, wherein the scenario for the delivery of the message is a presence of the second user proximate to the control panel;
generate the message according to the scenario and the one or more personalization parameters indicated in the communication request;
retrieve, from a remote server, information associated with the one or more personalization parameters, wherein generating the message is based at least in part on retrieving the information;
sound a notification indicating the communication request when a control panel determines an occurrence of the scenario for the delivery of the message; 
determine the presence of the second user proximate to the control panel by tracking a device associated with the second user, wherein sounding the notification is based at least in part on determining the presence of the second user; and
deliver the message to the second user based at least in part on generating the message and sounding the notification.
31.	(Previously Presented) The apparatus of claim 30, wherein the instructions are further executable by the processor to:
provide a confirmation of the delivery to the first user based at least in part on delivering the message to the second user.
32.	(Previously Presented) The apparatus of claim 30, wherein the instructions are further executable by the processor to:
display, at the control panel, a list of response messages after delivering the message to the second user; and
communicate a response message from the list of response messages to the device associated with the first user based at least in part on the second user selecting the response message.
33.	(Canceled).

35.	(Canceled)
36.	(Previously Presented) The apparatus of claim 30, wherein the one or more personalization parameters indicate a delivery medium of the control panel, an audio system of the security or automation system, a computer, a mobile device, a television, or a combination thereof.
37.	(Previously Presented) The apparatus of claim 30, wherein the one or more personalization parameters indicate background music to be played while delivering the message, a voice option for delivering the message, a volume level for delivering the message, or a font for delivering the message.
38.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable code at a control panel of a security or automation system, the code executable by a processor to:
receive, from a device associated with a first user of the security or automation system, a communication request indicating a message to be communicated to a second user of the security or automation system, wherein the communication request comprises a scenario for a delivery of the message and one or more personalization parameters, wherein the scenario for the delivery of the message is a presence of the second user proximate to the control panel;
generate the message according to the scenario and the one or more personalization parameters indicated in the communication request;
retrieve, from a remote server, information associated with the one or more personalization parameters, wherein generating the message is based at least in part on retrieving the information;
sound a notification indicating the communication request when the control panel determines an occurrence of the scenario for the delivery of the message;
determine the presence of the second user proximate to the control panel by tracking a device associated with the second user, wherein sounding the notification is based at least in part on determining the presence of the second user; and
deliver the message to the second user based at least in part on generating the message and sounding the notification.
39.	(Previously Presented) The non-transitory computer-readable medium of claim 38, the instructions further executable to:
provide a confirmation of the delivery to the first user based at least in part on delivering the message to the second user.
40.	(Previously Presented) The non-transitory computer-readable medium of claim 38, the instructions further executable to:
display, at the control panel, a list of response messages after delivering the message to the second user; and
communicate a response message from the list of response messages to the device associated with the first user based at least in part on the second user selecting the response message.
41.	(Canceled).
Canceled).

Following are a clean copy of the examiner amended claims 21, 25, 30 and 38 as follow:

21.	A method for a control panel of a security or automation system, comprising:
receiving, from a device associated with a first user of the security or automation system, a communication request indicating a message to be communicated to a second user of the security or automation system, wherein the communication request comprises a scenario for a delivery of the message and one or more personalization parameters, wherein the scenario for the delivery of the message is a presence of the second user proximate to the control panel;
generating the message according to the scenario and the one or more personalization parameters indicated in the communication request;
retrieving, from a remote server, information associated with the one or more personalization parameters, wherein generating the message is based at least in part on retrieving the information;
sounding a notification indicating the communication request when the control panel determines an occurrence of the scenario for the delivery of the message;
determining the presence of the second user proximate to the control panel by tracking a device associated with the second user, wherein sounding the notification is based at least in part on determining the presence of the second user; and

22.	The method of claim 21, further comprising:
providing a confirmation of the delivery to the first user based at least in part on delivering the message to the second user.
23.	The method of claim 21, further comprising:
displaying, at the control panel, a list of response messages after delivering the message to the second user; and
communicating a response message from the list of response messages to the device associated with the first user based at least in part on the second user selecting the response message.
25.	The method of claim 21, further comprising:
determining an identity of the second user proximate to the control panel using one or more facial recognition techniques; and
authenticating the second user as an intended recipient of the message based at least in part on determining the identity of the second user.
26.	The method of claim 21, wherein the scenario for the delivery of the message corresponds to starting an appliance.
28.	The method of claim 21, wherein the one or more personalization parameters indicate a delivery medium of the control panel, an audio system of the security or automation system, a computer, a mobile device, a television, or a combination thereof.

30.	An apparatus for a security or automation system, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory, the instructions being executable by the processor to:
receive, from a device associated with a first user of the security or automation system, a communication request indicating a message to be communicated to a second user of the security or automation system, wherein the communication request comprises a scenario for a delivery of the message and one or more personalization parameters, wherein the scenario for the delivery of the message is a presence of the second user proximate to the control panel;
generate the message according to the scenario and the one or more personalization parameters indicated in the communication request;
retrieve, from a remote server, information associated with the one or more personalization parameters, wherein generating the message is based at least in part on retrieving the information;
sound a notification indicating the communication request when a control panel determines an occurrence of the scenario for the delivery of the message; 

deliver the message to the second user based at least in part on generating the message and sounding the notification.
31.	The apparatus of claim 30, wherein the instructions are further executable by the processor to:
provide a confirmation of the delivery to the first user based at least in part on delivering the message to the second user.
32.	The apparatus of claim 30, wherein the instructions are further executable by the processor to:
display, at the control panel, a list of response messages after delivering the message to the second user; and
communicate a response message from the list of response messages to the device associated with the first user based at least in part on the second user selecting the response message.
34.	The apparatus of claim 30, wherein the scenario for the delivery of the message corresponds to starting an appliance.
36.	The apparatus of claim 30, wherein the one or more personalization parameters indicate a delivery medium of the control panel, an audio system of the security or automation system, a computer, a mobile device, a television, or a combination thereof.

38.	A non-transitory computer-readable medium storing computer-executable code at a control panel of a security or automation system, the code executable by a processor to:
receive, from a device associated with a first user of the security or automation system, a communication request indicating a message to be communicated to a second user of the security or automation system, wherein the communication request comprises a scenario for a delivery of the message and one or more personalization parameters, wherein the scenario for the delivery of the message is a presence of the second user proximate to the control panel;
generate the message according to the scenario and the one or more personalization parameters indicated in the communication request;
retrieve, from a remote server, information associated with the one or more personalization parameters, wherein generating the message is based at least in part on retrieving the information;
sound a notification indicating the communication request when the control panel determines an occurrence of the scenario for the delivery of the message;
determine the presence of the second user proximate to the control panel by tracking a device associated with the second user, wherein sounding the notification is based at least in part on determining the presence of the second user; and

39.	The non-transitory computer-readable medium of claim 38, the instructions further executable to:
provide a confirmation of the delivery to the first user based at least in part on delivering the message to the second user.
40.	The non-transitory computer-readable medium of claim 38, the instructions further executable to:
display, at the control panel, a list of response messages after delivering the message to the second user; and
communicate a response message from the list of response messages to the device associated with the first user based at least in part on the second user selecting the response message.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a further search and a thorough examination of the present application in light of the prior arts made of record, independent claims 21, 30 and 38 are allowed because prior arts of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “wherein the communication request comprises a scenario for a delivery of the message and one or more personalization parameters, wherein the scenario for the delivery of the message is a presence of the second user proximate to the control panel; generate the message according to the scenario and the one or more personalization parameters indicated in the communication request; retrieve, from a remote server, information associated with the one or more personalization parameters, wherein generating the message is based at least in part on retrieving the information; sound a notification indicating the communication request when the control panel determines an occurrence of the scenario for the delivery of the message; determine the presence of the second user proximate to the control panel by tracking a device associated with the second user, wherein sounding the notification is based at least in part on determining the presence of the second user; and deliver the message to the second user based at least in part on generating the message and sounding the notification.” as recited in amended independent claims 21, 30 and 38.

Therefore, the claims 21-23, 25-26, 28-32, 34 and 36-40 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446